DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive.
Applicant argues that "the primitive [in Nystad] is depth tested against the patch irrespective of whether or not the patch contains more than one layer" (Remarks, pg. 10). The Examiner agrees with this assessment of Nystad, but disagrees on the claim scope, because while the claim requires "a determination that the plurality of primitives … do not form a single layer" and performing an operation "based on" that determination, the independent claims do not recite an alternative scenario where the primitives do form a single layer and the operation is skipped.  Nystad discloses determining whether the plurality of primitives do or do not form a single layer, and always performing the depth buffer pre-pass operation using information from that determination.  Therefore, Nystad teaches the claimed "perform a depth buffer pre-pass operation for the tile, based on a determination that the plurality of primitives of the tile do not form a single layer."  In order to overcome Nystad, the Examiner recommends additionally claiming the scenario where the primitives do form a single layer and the operation is skipped.
Applicant argues that Nystad teaches determining "whether the tile contains more than one layer" but the claims recite determining "whether the plurality of primitives form a single layer" (Remarks, pg. 10).  The Examiner respectfully disagrees, because the two determinations are equivalent.  A tile/patch in isolation does not have any concept of layers.  The layers described by Nystad refer to the layers of primitives contained within a patch.  For example, Nystad illustrates this concept by reciting the testing of "patches (sets) of plural fragments" (para. 58), which shows that a patch of fragments is equivalent to a set of fragments.  Thus, the layers of a patch are equivalent to the layers of the set of fragments/primitives in the patch.
Applicant argues "the features of claim 5 are not disclosed by the cited art" (Remarks, pg. 11).  The Examiner agrees that the features of claim 5 are not disclosed by Nystad, but claim 5 introduces a deficiency under 35 U.S.C. 112(b).  If this deficiency is remedied, claim 5 would likely be found allowable, pending final search.
Applicant argues "These features [of claim 7] are not found in the cited art" (Remarks, pg. 11).  However, Applicant does not provide any specific arguments as to why the reference Sellers that was previously cited in the rejection of claim 7 fails to disclose the features.  Therefore, the features of claim 7 are addressed in the rejection below.
Applicant argues "the features of claim 20 are not found in the cited art" (Remarks, pg. 11).  The Examiner agrees that claim 20, as amended, is not taught by the cited prior art, and claim 20 is indicated as allowable.
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "a determination that the plurality of primitives of the tile do not form a single layer."  Claim 5 recites "the determination that the plurality of primitives forms a single layer."  These recitations contradict each other because the primitives cannot both form a single layer and not form a single layer, and therefore the scope of claim 5 is unclear.  Claims 12 and 19 are rejected for the same reasons as claim 5.  The Examiner recommends claim language such as determining whether the plurality of primitives forms a single layer, and performing or skipping the operation based on that determination.  Such language, when incorporated into the current independent claims as a whole, would likely be found allowable, pending final search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hakura et al. (US 2019/0243652; hereinafter "Hakura") in view of Nystad et al. (US 2014/0354640; hereinafter "Nystad").
Regarding claim 1, Hakura discloses An apparatus comprising: a cache storing a plurality of primitives that correspond to a tile of a scene ("processes the graphics primitives on a cache tile basis," para. 62); and a control unit, comprising circuitry, coupled to the cache (e.g. Pipeline Manager 305 of Fig. 3A), wherein the control unit is configured to perform a depth buffer pre-pass operation for the tile, wherein to perform the depth buffer pre-pass operation for the tile the control unit is configured to: perform, for selected primitives of the plurality of primitives, a first portion of processing associated with rendering the scene, wherein the first portion of processing comprises a first test ("each cache tile may be processed in a first pass, in which … only depth information is calculated," para. 99; "The early-z unit performs visibility testing and updates an early-z depth buffer," para. 104); perform, for the plurality of primitives, a second portion of processing based on results of the first test, wherein the second portion of processing is associated with rendering the scene ("each cache tile may be processed in … a second pass, in which fragment shading programs are executed," para. 99; "If the incoming fragments pass the visibility test, then those fragments are not discarded," para. 104); generate shaded pixels for the scene as a result of the second portion of processing ("the pixel shader is configured to execute fragment shader programs on incoming fragments," para. 105); and cause the shaded pixels to be driven to a display ("delivers pixels to a display device," para. 26).
Hakura does not disclose performing the depth buffer pre-pass operation based on a determination that the plurality of primitives of the tile do not form a single layer within the tile.
In the same art of 3D rendering, Nystad teaches performing a depth buffer pre-pass operation based on a determination that the plurality of primitives of the tile do not form a single layer within the tile ("performing an early depth test for a primitive," para. 38; "If the patch that the primitive is being depth tested against contains only one depth value region (one layer) … Where the patch contains more than one depth value region (one layer)," paras. 129-130; "(the appropriate) region (layer) within the patch is selected and the depth test comparison performed," para. 131);
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Nystad to Hakura.  The motivation would have been "for improved techniques for hidden surface removal in graphics processing systems" (Nystad, para. 30).
Regarding claim 2, the combination of Hakura and Nystad renders obvious wherein the first test is a depth buffer pre-pass test ("The early-z unit performs visibility testing and updates an early-z depth buffer," Hakura, para. 104), and wherein the control unit is further configured to: identify a first subset of pixel samples which pass the depth buffer pre-pass test ("If the incoming fragments pass the visibility test," Hakura, para. 104); and identify a second subset of pixel samples which fail the depth buffer pre-pass test ("If the incoming fragments fail the visibility test," Hakura, para. 104).
Regarding claim 3, the combination of Hakura and Nystad renders obvious wherein the second portion of processing comprises color shading, and the control unit is further configured to: perform, only for the first subset of pixel samples, color shading to generate shaded pixels corresponding to the first subset of pixel samples; and skip color shading for the second subset of pixel samples ("the pixel shader is configured to execute fragment shader programs on incoming fragments in order to shade the fragments. The color raster operations unit (CROP) is configured to receive shaded fragments and perform color raster operations," Hakura, para. 105; "By discarding fragments that do not pass the visibility test, the z-cull unit and early-z unit function to limit the number of fragments that are processed by the pixel shader," Hakura, para. 106).
Regarding claims 8-10, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3, respectively. 
Regarding claims 15-17, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3, respectively. 

Claims 4, 6, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakura in view of Nystad, and further in view of Brkic et al. (US 2021/0065437; hereinafter "Brkic").
Regarding claim 4, the combination of Hakura and Nystad renders obvious wherein the control unit is further configured to: perform, for a given pixel sample, the depth buffer pre-pass test with a first depth function; and perform, for the given pixel sample, a second depth buffer test with a second depth function ("Fragments that are 'behind' previously observed fragments," Hakura, para. 99; "The early-z unit compares z values," Hakura, para. 104; "The late-z unit compares z values," Hakura, para. 107).
The combination of Hakura and Nystad does not disclose wherein the second depth function is different from the first depth function.
In the same art of early and late depth testing, Brkic teaches a control unit to perform, for a given pixel sample, the depth buffer pre-pass test with a first depth function; and perform, for the given pixel sample, a second depth buffer test with a second depth function, wherein the second depth function is different from the first depth function ("The presence of 'overlap' may be determined … by considering the (e.g. (x, y)) positions of one or some or all of the sampling points and/or fragments," para. 85; "the depth comparison functions to be used for the depth test for any earlier (potentially) overlapping fragments," para. 104; "different fragments for the same render output can be allocated different depth comparison functions," para. 110).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Brkic to the combination of Hakura and Nystad.  The motivation would have been "for improved techniques for depth testing" (Brkic, para. 21).
Regarding claim 6, the combination of Hakura, Nystad, and Brkic renders obvious wherein the control unit is further configured to: set a corresponding indicator to a first value in a pre-pass buffer for the given pixel sample responsive to the pixel sample passing the depth buffer pre-pass test; perform the second depth buffer test with the second depth function for the given pixel sample responsive to the corresponding indicator having the first value; and shade the given pixel sample and set the corresponding indicator to a second value in the pre-pass buffer responsive to the given pixel sample passing the second depth buffer test ("maintaining … 'seen' 'less than or equal to' records for regions within that render output … the overall record entry for a region would be 'unset' to indicate that any early depth test to update the depth buffer cannot be performed for that region," Brkic, para. 133; "each region could correspond to an individual sampling position," Brkic, para. 89; "if (any sampling position of) the fragment passes the early depth test, then … the fragment should also be passed onwards in the pipeline for further processing," Brkic, para. 158; see claim 4 for motivation to combine).
Regarding claims 11 and 13, they are rejected using the same citations and rationales set forth in the rejections of claims 4 and 6, respectively. 
Regarding claim 18, it is rejected using the same citations and rationales set forth in the rejection of claim 4. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hakura in view of Nystad, and further in view of Sellers et al. (US 2013/0328895; hereinafter "Sellers").
Regarding claim 7, the combination of Hakura and Nystad does not disclose wherein said determination is based at least in part on a determination as to whether the plurality of primitives share one or more vertices.
In the same art of 3D rendering, Sellers teaches wherein said determination is based at least in part on a determination as to whether the plurality of primitives share one or more vertices ("all vertices of a single primitive, (including strips, fans and loops), should receive the same value for gl_Layer," para. 90; note that while this reference refers to the commonly known triangle strip, triangle fan, etc. as a single primitive, the individual triangles in a triangle strip or triangle fan can be considered individual primitives themselves, therefore this recitation teaches a series of triangles in a triangle strip or triangle fan that share vertices and are all given the same layer value).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Sellers to the tiles of the combination of Hakura and Nystad.  The motivation would have been for "improved control of the physical memory used by the graphics device" (Sellers, para. 4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hakura in view of Nystad, and further in view of Brkic, and further in view of Sellers.
Regarding claim 14, the combination of Hakura, Nystad, and Brkic does not disclose determining whether the plurality of primitives share one or more vertices.
In the same art of 3D rendering, Sellers teaches determining whether the plurality of primitives share one or more vertices ("all vertices of a single primitive, (including strips, fans and loops), should receive the same value for gl_Layer," para. 90; note that while this reference refers to the commonly known triangle strip, triangle fan, etc. as a single primitive, the individual triangles in a triangle strip or triangle fan can be considered individual primitives themselves, therefore this recitation teaches a series of triangles in a triangle strip or triangle fan that share vertices and are all given the same layer value).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Sellers to the tiles of the combination of Hakura, Nystad, and Brkic.  The motivation would have been for "improved control of the physical memory used by the graphics device" (Sellers, para. 4).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art does not teach, in the context of the parent claims as a whole, wherein the processor is configured to determine whether the depth buffer pre-pass operation is performed based at least in part on a comparison of a calculated area of one or more of the plurality of primitives to a threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611